Citation Nr: 1331781	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  05-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for any acquired psychiatric disability, to include schizoaffective disorder or PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1979 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In March 2012, the Board reopened the Veteran's previously denied claim for service connection for a psychiatric disability and remanded the claim for further development.  The Board again remanded the claim in June 2013 to obtain a VA medical opinion and VA treatment records.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In April 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

As noted in the March 2012 and June 2013 Board remands, the issue of entitlement to 38 U.S.C.A. § 1151 benefits was raised by a February 2011 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action (if needed).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran's psychiatric disorder, diagnosed as schizophrenia and schizoaffective disorder, was not incurred in or caused by his service, and no chronic psychoses manifest to a compensable degree within one year of his discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
  
Chronic psychoses also may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  See also 38 C.F.R. § 4.130, Diagnostic Codes 9201-11 (listing schizophrenia and other psychotic disorders).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

As noted above, yhe Veteran had active duty service from January to September 1979.  The Veteran's service treatment records do not contain a diagnosis of or complaints of a psychiatric disability.  Statements from his superiors reflect that he had a lack of motivation and the required mental ability to gain a military occupational specialty.  Personnel records from August 1979 show that the Veteran requested to be discharged to care for his mother.  His psychiatric condition was noted to be normal on his August 1979 separation examination and the Veteran did not report a history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.

The same month he separated from service, September 1979, the Veteran filed a claim for disability compensation, stating he was very nervous while on active duty and afterward.  However, at a November 1979 VA psychiatric examination, the examiner found that the Veteran had "no gross psychiatric disorder."  The report reflects that the Veteran denied psychiatric intervention during service, although he reported getting nervous sometimes.  The examiner found that the Veteran was tense and his hands moist but he behaved appropriately.  His speech was spontaneous, coherent, relevant, and well-organized.  He was alert, lucid, and the content of his thoughts realistic and free of any thinking or perceptive disorders.  He was oriented and his affect appropriate.  His memory, retention, recall, and intellect were preserved.  His judgment was not impaired.  The examiner found no depressive signs or feelings, providing highly probative evidence against this claim.  

In December 1979 the Veteran sought treatment at the VA for shoulder pain, also complaining of back and ankle pain.  At a follow-up appointment in January 1980, he reported nervousness, anxiety, and heart palpations.  Later in the month he reported continuing insomnia, anxiety, and nervousness, and was diagnosed with an anxiety reaction.  He reported he was leaving the United States the following week.  

No further medical records are of evidence until August 1984, at which time a VA hospital summary from the Miami VA Medical Center (VAMC) reflects that the Veteran was diagnosed with psychosis of unknown origin and substance abuse.  When he was admitted the Veteran reported audio-visual hallucinations and was noted to be aggressive and complaining of feeling paralysis from the hip down.

By October 1984 the Veteran had returned to Puerto Rico.  A health department record states that the Veteran reported feeling ill two months ago with a paralysis throughout his body and inability to sleep.  The Veteran was seen at the VA in October 1984 and diagnosed with schizophrenia, residual type.  

In August 1985 a VA psychiatrist referred the Veteran to the health department, stating that he had been diagnosed with residual schizophrenia that was not incurred in service.  

From September to December 1985, the Veteran was admitted to a VA contract facility (MEPSI) for hospitalization; he was diagnosed with Axis I schizophrenic disorder, paranoid type, chronic, in acute exacerbation of symptoms, and Axis II paranoid personality.  VA MEPSI records from 1985 and 1986 show that symptoms including anxiety, insomnia, and aggressiveness toward his father preceded admission.  In September 1985 the Veteran reported that the history of the illness dated back to 1977 after his parents divorced.  He also stated that while on active duty he started to be nervous, suffered insomnia, and was very restless. 

A February 1986 Social Security Administration (SSA) psychiatric evaluation reflects that the Veteran reported that while he was in the Army his nerves were affected due to the pressure of the job.  He noted he had started in heavy machinery but ended up in infantry, and he did not accept this and got an honorable discharge.  He reported he went to New York to work as an elevator operator, but was fired and his nerves were affected more.  He then started hearing voices and didn't sleep well.  The diagnosis was schizoaffective disorder.  In March 1986, SSA found the Veteran was disabled due to schizophrenia with an onset date of August 1984 (date of the first VA hospitalization).  

The Veteran has been in regular treatment at the VA throughout the 1990s and 2000s where he has been diagnosed with schizophrenia and more recently schizoaffective disorder, bipolar type.

In August 2013 a VA examiner offered an opinion as to the onset and etiology of the Veteran's schizophrenia.  The examiner met only briefly with the Veteran but reviewed his claims file before opining that the Veteran's condition was less likely than not incurred in or caused by service, providing more evidence against this claim.

The examiner noted the Veteran's service records suggests poor interest, motivation, and discipline and reflect that the Veteran requested to leave to take care of unspecified personal problems.  The examiner stated that although in some cases vulnerability to a mental illness with the addition of severe stress will bring about the mental illness, the examiner opined that there is no clear evidence that that occurred in the Veteran's case.  

The examiner further stated that it would be speculation to assert that the Veteran's disinterest in service was a precursor to his development of schizophrenia.  The examiner noted that there are no reports of any hallucinations, delusions, aggressiveness, or any other symptoms consistent with later schizophrenia presentation during service.

The Board finds evidence that the Veteran currently has a mental disorder that has been most recently diagnosed as schizoaffective disorder.  Records show he was first diagnosed with schizophrenia in 1984, approximately four years after service.

The Board notes that the Veteran's service treatment records contain no diagnosis of or treatment for a psychiatric disorder; the Veteran denied insomnia, depression, excessive worry, and nervous trouble on discharge, providing factual evidence against his own claim; and his psychiatric condition was found normal on discharge, all of which weigh against finding that the Veteran's schizoaffective disorder had its onset in service.  

Further, a month after service in filing a claim for disability compensation, the Veteran claimed only nervousness, and at a VA psychiatric examination the examiner found that the Veteran had "no gross psychiatric disorder."  The examiner specifically found that the Veteran's speech was coherent, the content of his thoughts realistic with no perceptive disorders, his affect was appropriate, and he did not show signs of depression.  There is further no mention of audio-visual hallucinations.

Such an examination, at such a time, provides particularly negative evidence against this claim.

The VA obtained a medical opinion in 2013 from a psychologist who reviewed the Veteran's file and opined that it was less likely than not that the Veteran's schizophrenia was either incurred in or was caused by service.  The examiner noted that the Veteran's records did not show any in-service reports of any hallucinations, delusions, aggressiveness, or any other symptoms consistent with later schizophrenia presentation.

There is no medical opinion of record that connects the Veteran's psychiatric condition with his service.  In connection with his VA compensation claims, the Veteran has reported he had "nervousness" in service, but he has not contended he had any other schizophrenic symptoms at that time, such as hallucinations.  To the extent that the Veteran has opined that his current psychiatric condition was caused by service, the Board finds that while he is competent to report observable symptoms, he is not competent to opine as to the etiology of such a complex condition as schizoaffective disorder as it is not capable of lay observation and not the type of medical issue for which a lay opinion may be accepted as competent evidence.  

As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of his psychiatric disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, to the extent that he has opined as to a nexus, the Board finds that the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Thus, the only competent, probative opinion as to nexus is the opinion of the August 2013 VA examiner who opined that the Veteran's condition was not incurred in or related to his service.  The opinion is supported by the medical evidence showing no treatment for a psychiatric condition in service, the Veteran's own report on discharge that was negative for mental health complaints, a VA mental health examination finding no gross psychiatric disorder three months after service,  and the fact that the Veteran's first complaints of hallucinations and diagnosis of schizophrenia did not come until five years after service.

With regard to whether the Veteran's psychoses manifest within one year from his separation from service so as to entitle him to presumptive service connection under 38 U.S.C.A. § 3.307, the Board notes that the record reflects only complaints of nervousness and a diagnosis of anxiety reaction during that time.  The record shows the Veteran's first report of hallucinations was not until 1984 when he was admitted to the hospital and ultimately diagnosed with schizophrenia.  In later treatment records, the Veteran also references 1984 as the first time he experienced hallucinations.  Thus, the Board finds that the record does not reflect that the Veteran's psychoses manifest within one year of his separation from service, let alone manifest to a degree of 10 percent.

In the late 1990s the Veteran began referencing trauma in service.  In March 2011, the Veteran reported to a psychiatrist that in 1979 he saw an accident where some people were wounded in basic training.  In May 2011, the Veteran claimed to VA for the first time that he had PTSD due to this incident.  The Board finds the Veteran has credibility problems regarding trauma in service because he didn't mention any trauma until the late 1990s and his story has changed at least once (compare the story in the July 2002 SSA psychiatric examination with the one in the March 2011 VA record).  

In any event, the Board further notes that the Veteran has never been diagnosed with PTSD although he has received extensive mental health treatment.  Therefore, the Board finds the Veteran is not entitled to service connection for PTSD, even if the Board were to address this issue within the context of this claim.  Stressor verification is simply not warranted and does not need to be addressed by either the Board or the RO as the best evidence in this case simply fails to indicate even the existence of this problem.  In this regard, it is important to note that even if (within the context of this extensive record) PTSD was indicated at some point, the overwhelming evidence of record, including multiple VA medical examinations, would provide overwhelming evidence against a finding that the Veteran has PTSD at this time.  There is simply no basis to remand this case on this basis, particularly in light of the extensive efforts undertaken to assist the Veteran with this claim (as will be addressed below). 

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include schizophrenia and schizoaffective disorder.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  In the context of a claim to reopen, notice must describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VCAA notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

A VCAA letter was originally sent to the Veteran in June 2004 explaining the Veteran's and VA's respective duties for obtaining evidence; however, that letter did not comply with the notice requirements of Kent.  A Kent-compliant letter was sent by the AMC in November 2009.  The letter also provided notice with regard to how VA assigns disability ratings and effective dates in the event that service connection is established.  Supplemental statements of the case were subsequently issued, including in January 2013.  Thus, the duty to notify has been satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and Social Security records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was scheduled for VA examination in May 2012 but did not report for the examination.  The Veteran was rescheduled for VA examination in June 2012, but it was noted at the time that the examination was to take place that the Veteran's current acute mental condition and behavior limited his cooperation with such examination, and that another appointment would be made for examination after the Veteran was released from acute inpatient psychiatry ward.  The Veteran was rescheduled for VA examination on June 26, 2012, but again did not report for the examination.  In August 2012, it was noted by the AMC that VA records reflected that the Veteran had visited a VAMC in July and August, and that the AMC attempted to contact the Veteran by telephone but received no response.  The Veteran was rescheduled for a VA examination in October 2012, but again did not report for the examination.

During the Veteran's April 2013 Board hearing, his representative stated that the Veteran had been hospitalized during the time that one or more of the scheduled examinations and stated that it would be in the Veteran's best interest if the claims file were forwarded to a VA examiner for a medical opinion without an examination of the Veteran.  The Board remanded the claim, and a VA examination was scheduled for June 2013.  The Veteran arrived a few hours late and shortly thereafter complained of chest pain so was taken for medical treatment.  Thus, the VA examiner stated that he only spoke to him briefly.  Nonetheless, the examiner offered a medical opinion based on a review of the Veteran's claims file, cite above.  The duty to assist has been fulfilled.  The far-reaching efforts to evaluate the Veteran in order to ascertain if he has a disability related to his service must be noted for the record.

The Board finds that the examiner's review of the Veteran's service records and extensive mental health treatment records provided a basis for the examiner to offer a competent medical opinion on the onset and etiology of the Veteran's psychiatric condition, despite being unable to conduct a thorough interview of the Veteran.  The Board notes that given the circumstances the Veteran's representative agreed a VA opinion should be sought without an examination of the Veteran.  The Board finds that the examiner provided an adequate opinion and sufficient explanation.  Therefore, the Board finds that the June 2013 examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

ORDER

Service connection for acquired psychiatric disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


